72 F.3d 133
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Cindy L. HOTCAVEG and Ken Potrue, Appellants,v.Roger KENNEDY, Director, Nat'l Park Service, and BruceBabbitt, Secretary of the Interior, Appellees.
No. 95-2114.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 11, 1995.Filed Dec. 15, 1995.

Before MAGILL, GOODWIN* and MURPHY, Circuit Judges.
PER CURIAM.


1
The plaintiffs appeal a summary judgment in favor of National Park Service and the Secretary of the Interior, and the denial of plaintiffs' motion for summary judgment on facts that are substantially undisputed.  The district court1 upheld the National Park Service's decision not to renew plaintiffs' concession, pursuant to Title 36 C.F.R. Sec. 51.4(e), because of their failure to submit a timely responsive offer pursuant to the prospectus sent to them by the Park Service.


2
We have reviewed the record and the briefs and conclude that the district court correctly applied the law to the agreed-upon facts.  Accordingly, the district court's judgment is affirmed.  See 8th Cir.  R. 47B.



*
 The Honorable Alfred T. Goodwin, United States Circuit Judge for the Ninth Circuit, sitting by designation


1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri